       Case: 3:20-cv-00340-wmc Document #: 27 Filed: 06/23/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

CHRYSTAL EDWARDS, TERRON
EDWARDS, JOHN JACOBSON,
CATHERINE COOPER, KILEIGH
HANNAH, KRISTOPHER ROWE, KATIE
ROWE, CHARLES DENNERT, JEAN
ACKERMAN, WILLIAM LASKE, JAN
GRAVELINE, TODD GRAVELINE,
ANGELA WEST, DOUGLAS WEST,
and all others similarly situated,

                             Plaintiffs,                           OPINION AND ORDER

                                                                        20-cv-340-wmc
ROBIN VOS, SCOTT FITZGERALD,
WISCONSIN STATE ASSEMBLY, WISCONSIN
STATE SENATE, WISCONSIN ELECTIONS
COMMISSION, MARGE BOSTELMANN, JULIE M.
GLANCEY, ANN S. JACOBS, DEAN KNUDSON,
ROBERT F. SPINDELL, JR., MARK L. THOMSEN,
and MEAGAN WOLFE,

                             Defendants,
       and

REPUBLICAN NATIONAL COMMITTEE
and REPUBLICAN PARTY OF WISCONSIN,

                             Intervening Defendants.


       This case is one of four lawsuits currently before this court challenging various aspects

of Wisconsin’s election administration in the context of the COVID-19 pandemic.              See

Democratic Nat’l Comm. v. Bostelmann, 20-cv-249; Gear v. Knudson, 20-cv-278; Swenson v.

Bostelmann, 20-cv-459. Having already been permitted to intervene in two of those lawsuits,

see Democratic Nat’l Comm., 20-cv-249 (dkt. #85), Gear, 20-cv-278 (dkt. #58), the Republican

National Committee and the Republican Party of Wisconsin (“the RNC/RPW”) have moved

to intervene in this suit as well, (dkt. #19). Given that defendants consent to the intervention

and plaintiffs do not oppose it (dkt. #20), the court will grant the motion and establish a joint
       Case: 3:20-cv-00340-wmc Document #: 27 Filed: 06/23/20 Page 2 of 3



status conference in this case to coincide with that in the other lawsuits.

        The RNC/RPW principally argue that they should be allowed to intervene permissively

under Federal Rule of Civil Procedure 24(b), although also argue in the alternative entitlement

to intervention as of right under Rule 24(a). (See RNC/RPW Br. (dkt. #20) 2.) Permissive

intervention is granted at the discretion of the court and requires only that (1) the motion be

timely and (2) the applicant “has a claim or defense that shares with the main action a common

question of law or fact.” Sec. Ins. Co. of Hartford v. Schipporeit, Inc., 69 F.3d 1377, 1381 (7th

Cir. 1995) (citing Fed. R. Civ. P. 24(b)(2)). In exercising its discretion, “[t]he Rule requires

the court to consider ‘whether the intervention will unduly delay or prejudice the adjudication

of the original parties’ rights,’ but otherwise does not cabin the district court’s discretion.”

Planned Parenthood of Wisconsin, Inc. v. Kaul, 942 F.3d 793, 803 (7th Cir. 2019) (quoting Fed.

R. Civ. P. 24(b)(3)) (internal citation omitted).

       Here, the RNC/RPW readily meet the two required elements of permissive intervention.

First, their application is timely as they moved to intervene only eight weeks after the lawsuit

was filed. See Planned Parenthood of Wis., Inc. v. Kaul, 384 F. Supp. 3d 982, 985 (W.D. Wis.

2019) (motion filed “approximately two and a half months after the complaint was filed”

timely). Second, the RNC/RPW have a defense that shares common questions of law and fact

with the main action -- namely, they seek to defend the challenged election laws to protect

their and their members’ stated interests in, among other things, the integrity of Wisconsin’s

elections. (See RNC/RPW Br. (dkt. #20) 5-8.)

       Moreover, their intervention will not unduly delay the case as they have committed to

filing no motion to dismiss and to following the same briefing schedule as defendants (see

RNC/RPW Br. (dkt. #20) 5, 3), commitments which the court will enforce if necessary.


                                                2
       Case: 3:20-cv-00340-wmc Document #: 27 Filed: 06/23/20 Page 3 of 3



Especially in light of the fact that neither plaintiffs nor defendants oppose the intervention,

this court finds no basis for inferring that intervention would prejudice the existing parties. See

Wausau Homes, Inc. v. Menning, No. 17-CV-129-BBC, 2017 WL 2170256, at *1 (W.D. Wis.

May 17, 2017).

       Finally, the court will set a joint status conference below.




                                             ORDER

       Accordingly, IT IS ORDERED THAT:

       1) The Republic National Committee and Republican Party of Wisconsin’s motion to
          intervene (dkt. #19) is GRANTED.

       2) The court will hold a joint status conference with the parties in the present case, as
          well with the parties in case nos. 20-cv-249, ‘278, and ‘459, on Monday, June 29,
          2020, at 10:00 a.m. The conference will be held via Zoom, and the court will
          require counsel for each of the cases to provide an email address for no more than
          two attorneys who will appear and speak for their respective parties. Other
          attorneys or parties may watch the conference via the court’s live YouTube stream.
          https://www.youtube.com/channel/UCIvvwLooNn3UX_g9qHQP4bQ/live. The
          parties should be prepared to discuss a schedule for efficiently and fairly
          addressing plaintiffs’ requests for a relief. In addition, to the extent possible,
          counsel for parties with aligned interests are strongly encouraged to discuss their
          positions in advance and designate a lead spokesperson by issue or otherwise.
          Finally, counsel are encouraged to meet before the June 29 conference (virtually or
          otherwise) and confer to discuss the best means to efficiently resolve any disputes
          well in advance of upcoming elections.

       Entered this 23rd day of June, 2020.

                                             BY THE COURT:

                                             /s/
                                             __________________________________
                                             WILLIAM M. CONLEY
                                             District Judge




                                                3
